Exhibit 10.1
 
[TRANSLATION ]
 
Ethyl benzene Transport Contract


Party A ( Client): Ningbo Keyuan Plastics Co., Ltd   Contract no
KBY-20100205-002


Party B (Carrier): Zibo yancheng Logistics Co., Ltd           Sign at: Ningbo


Now the party B is entrusted by party A to transport the ethyl benzene and
therefore signed the contract based on the principle of equality and mutual
benefit for both parties to strictly execute it.


1 The transported products’ name, origin place, packing, transportation and
quantity
Product name
Origin place
Packing
Transportation
Quantity
Ethyl benzene
--
Bulk
Tank lorry
150+10%



2 Start shipment time : February 7, 2012


3 Loading address: Guangzhou


   Point of Delivery: Ningbo Keyuan Plastics Co., Ltd


4 Quality: Based on the coast tank quality in the loading port, to ensure the
quality of ethyl benzene, the carrier should use the special tank lorry for
transportation, after loaded, the carrier should apply one time lead sealing on
the entry opening and discharge opening, when the tank lorry arrived the
appointed location by client, the client should inspect the sealing’s
completeness, and check thoroughly if any abnormal situation before discharge.


5 Transportation method: The carrier uses the chemical special vehicle which
complies with the national standard, in order to achieve the carrying quantities
on the provision of the contract, and the carrier should inform the client two
days ahead in case of any changes. The vehicle should be kept in neat condition
and be available any time per client’s request.


6 Transport fees: RMB 500/ ton , settlement upon delivery


7 Products quantity: Based on Ningbo Keyuan’s weighing sheet, the reasonable
tolerance is ≤ 2‰,if exceeded the 2‰,the party B should compensate for those
which exceed 2‰ on the ex factory price on the condition that the lost incurred
by the party B after both confirmation. Both parties shall keep the sample if
quality dispute happens, and submit the sample to quality supervise department
for inspection, and the inspection result is final for both parties to proceed,
the fault party should take the responsibility if the inspection result is below
the standard. If the party B doubt the weighbridge, the both parties can do
weighing in third party’s weighingbridge which both parties all confirm, the
result should be final.
 
 
1

--------------------------------------------------------------------------------

 
 
8 The party B ‘s driver and supercargo should submit to the client’s regulation
in the client’s factory area and the arrangement related to route and loading
matters;and the client’s staff is not allowed to cause problem to party B’s
driver without reasons and make any unreasonable delay.


9 Settle method: After completing the whole transportation, the carrier shall
issue formal transportation invoice after both confirmation, and the client
shall make payment according to the payment standard agreed in this contract
within 10 days.


10 Liability for breach: The carrier should do the delivery based on client’s
specified location and time, the client should make payment according to
contract.


11 Miscellaneous clause: If both parties delay or fail to perform the contract
due to disaster(typhoon, frog, earthquake etc), fire, war and violation, law,
government regulation , code, limitation, both parties are all exempt from the
liability, but need to inform each other on a timely manner.


12 The carrier will take the safety responsibility during the transportation,
and compensate for lose due to traffic damages during the transportation,


13 For all pending matters, both parties shall settle with friendly negotiation
on the condition of < Contract law of the People Republic of China >.


14 The contract is done in duplicate, the client and the carrier hold each copy.
The contract will be effective since date of both signed and sealed, and be
expired automatically after complete execution.


15 The fax version of contract is regard as the same effect with original
contract.


16 The period of validity : From February 06, 2012 to April 2012.
 

The client: Ningbo Keyuan Plastics Co., Ltd    The carrier: Zibo yancheng
Logistics Co., Ltd       Legal representative/Entrusted Agent:    Legal
representative/Entrusted Agent       Bank of Deposit:   Bank of Deposit :      
Account: 
 
Account: 
      Address:     Address:         Corporate Tax:     Corporate Tax:        
Tel:   Tel:

 
 
2

--------------------------------------------------------------------------------

 
 
Raw Material Transport Contract (Waterway)
 
Contract No: KBY-20120620-024
Signing date: June 20, 2012
 Signed at: Qinshi Industrial park, Ningbo economical and development zone


Party A ( The client): Ningbo Keyuan Plastics, Co., Ltd
Party B (The carrier): Ningbo Xinhe Logistics Co., Ltd


According to < Contract law of the People Republic of China> and the applicable
law and regulations related to the transportation industry, upon the equality,
voluntary basis, and mutual benefit principle, party A and B hereby signed a
contract regarding the pure benzene in water transportation after discussion.
 
1.
Products

Pure benzene. Quantity: 1000 tons


2.
Receiving and Delivery System



1.
Loading port shall subject to shore tanks actual transported oil quantity, the
quality shall subject to the actual transported quality of depot listings.



2.
Discharging port shall be subject to shore tanks quantity, and the quality shall
be same with the loading port’s index.



3.
Both ports shall take samples and sealing: shall subject to SGS if it is
involved.



3.
Carrying Date and Time Limit



The carrying date for the products is June 26, 2012 (before/later one day), the
party B shall make related arrangements before this date, and choose the
reasonable route to ensure the timely delivery, if any carriage delay or failure
due to party A’s fault, the party A shall compensate for corresponding lose; if
it incurred by party B, it shall take the compensation, except for force majeure
factors including but not limited the ship fault and weather.
 
 
3

--------------------------------------------------------------------------------

 
 
4.
Time Limit, Origin Point, Arrival Point and Recipient



1.
Party B shall delivery to destination place immediately after completing loading
and shall not stop in midway.



2.
Loading port: Zhanjiang



3.
Discharging port: Own port of Ningbo Keyuan Plastics Co., Ltd.



5.
Shipping and Transportation Requirement



1.
Shipping: Shipping pure benzene as requested by part A and the actual loading
shall within the range of loading capacity.



2.
Party B shall promise that shipping accord with the safety requirement to
transport pure benzene.



3.
It is party B’s responsibility to have all the required licenses which is true,
valid and complete for ships to transport the pure benzene, and take care all
the insurances for the ships( including civil liability insurance) during the
contract period, and ensure the ships equipped with effective volume and gauge.



4.
If pure benzene was polluted and caused other lose due to party B’s fault ,
party B shall take the responsibility .



5.
Party B is not allowed to wash the cabin in the own port of Ningbo Keyuan
Plastics Co., Ltd.



6.
Discharge and Period of Responsibility



1.
Party B’s period of responsibility begins from the pure benzene across over the
board to the completion of discharge at arrival port, party B shall take all the
damage responsibility during this period,



2.
After loading, the departure port or inspection authority will arrange the
inspection measurement and submit written report to party B, which will be taken
as basis for party B to discharge, the recipient must begin to discharge after
no comments for the written report.



3.
When party A entrust third party(SGS) to do tank sampling, ship sampling and
ship measuring, shore measuring, party B shall send staff to attend and confirm,
which will be taken as basis for later inspection. If party B failed, it can be
deemed as approval for the results.



4.
If party A’s products showed moisture content over standard and qualification
change and leads damage due to the party B’s fault , party B shall compensate
completely. The ship provided by party B shall be empty cabin both before
loading and after discharging. And the sealing sample on the ship at loading
port shall keep the same index as at the discharging ship.

 
 
4

--------------------------------------------------------------------------------

 
 
5.
Party B shall inform the recipient before the pure benzene arrive at the
destination and delivery completely, the delivery quantity shall be subject to
party A’s inspection quantity of shore tank.



6.
When the both parties have disputes on the unloading quantity, on the provision
of item 6 clause5, it shall deduct the transportation consumption (less than
3‰), party B shall make compensation for the shortage based on market price, and
party A also is entitled to deduct from delivery fee.



7.
Party A shall cover the insurance for pure benzene under the contract and party
B shall cover the vessel insurance.



7.
Incidental Expenses and Settlement



1.
Transport fees: RMB 201/ ton ( including RMB 18/ton for port lump sum and RMB
4/ton for price adjustment allowance, and RMB 5 / ton for port construction
),and the price can only be changed with both parties consent,



2.
Settlement quantity shall subject to the actual shipping quantity.



3.
The shipping fees shall be settled in the beginning of the next month , party B
shall provide detailed lists and issue formal transportation invoice after
confirmation of party A, and party A shall make payment within 10days after
receiving invoice.



8.
Settlement for Dispute



All disputes arising from the performance of contract, should through friendly
negotiation by both parties if no settlement can be reached, the case should be
submitted to local court for arbitration.


9.
Contract Effectiveness and Other Matters



1.
The contract will be effective after signed, the valid period is from June 20,
2012 to September 19, 2012.



2.
The pending matter shall be handled on the provision of applicable laws and
regulations.



3.
The contract is done in duplicate, party A and party B hold each copy.



4.
Any handwriting and correction in contract will be deem invalid, the fax of
contract is regard as the same effect with original contract.

 

The client ( Party A):  The carrier( Party B): Ningbo Keyuan Plastics Co., Ltd
Ningbo Xinhe Logistics Co., Ltd     Legal Representative (or authorized signer) 
Legal Representative (or authorized signer)

 
5

--------------------------------------------------------------------------------